Title: Thomas Jefferson: Albemarle County Testimonial, 5 Feb. 1824, 5 February 1824
From: Jefferson, Thomas
To: 

Virginia Albemarle CountyI William Garland of the county and State aforesaid do hereby certify that in the year one thousand eight hundred and thirteen I purchased sundry negroes. consisting of men, boys, women and girls, for men I paid four hundred dollars cash, for boys four hundred and twenty five dollars, for women three hundred & fifty dollars, for girls, three hundred and twenty five dollars, I also purchased sundry negroes in the year 1814. men, boys, women, & girls, for which I paid about the same prices as above stated, That in the year 1815 I purchased sundry negroes men women, boys and girls, for men I gave $450. for women $375., for boys $450. for girls $375, That having purchased a number of negroes as aforesaid for the express purpose of selling again for profit, in the year 1816. I determined on a sale and in that year,  I sold men for $575, boys for $600 women for $500. and girls for $500. That in the year 1817. I sold men for $1000. boys for $1000 women for $800. and girls for $800. and that in the year 1818. I sold for the same prices last stated, that my sales were chiefly for cash, and those on a credit of a few months only,  That from my knowledge of the current prices in this part of the country. the above prices were commonly asked and obtained,Given under my hand this third day of February 1824.Wm GarlandVirginia Albemarle County sctThis day the above named William Garland personally appeared before me a justice of the peace in and for the county aforesaid and acknowledged the above to be his signature, act, and deed and made oath that the said certificate above contains the truth, to the best of his recollectionGiven under my hand this third day of February 1824.Benjamin FicklinVirginia Albemarle County CourtI John M Perry of the county and State aforesaid do hereby certify that in the year 1814 I sold—a negro man, named Watson for five hundred dollars, : cash, That in the year 1815 I purchased at a Sheriffs sale under an execution a man for Seven hundred dollars, That in the year 1816. I purchased a negro girl about twelve years of age for four hundred and fifty dollars, some time after this I purchased a negro man of  Stone’s estate  at seven-hundred dollars in a credit of twelve months, that to the best of my recollection the above prices were generally asked and obtained by others. that since the above  sales say the years 1817. & 1818, negroes men & boys. sold for about $1000, women and girls about in proportion That in the years 1814 & 1815 I paid as here for common Labourers. from $80 to $100. that in the years 1816. 1817. & 1818 from $95 to $100—Given under my hand this 3d day of February 1824John. M. PerryVirginia Albemarle County sctThis day the above named John M Perry personally appeared before me. a Justice of the peace in and for the county aforesaid and acknowledged the above to be. his act. and deed. and made oath that the above certificate. contains the truth, to the best of his recollection Given under my hand this 3d February 1824Benjamin FicklinVirginia Albemarle County CourtI Dabney Minor of the county and State aforesaid do hereby certify that in the year 1818  Mrs Hetty Carr of the county aforesaid determined on a sale of her negroes, and in that year I acted as her friend & agent. in effecting sales, that a number were sold, consisting of men women, boys & children, A man upwards of forty and a boy about 17 years old sold for $1800., both were unlikely, a man about 45 years of age sold for $1000, a man, his wife and five children, the oldest 14. years old the youngest 12 or 18 months  sold for—$4500, a man his wife and child, the man diseased his wife unhealthy. sold for $1350. This sale consisting as aforesaid of men, women. boys & girls averaged. $665 on 12 months credit. all sold privately That in 1812 I sold, a woman for $400. & 3 girls at $300 each the girls not very likely, In  1815.  I sold a woman about 42 & her child 12 months old for $500. cash, In 1816 I sold a boy. unlikely, for $500. Dabney Minor Sworn to before me. a justice of the peace for the county aforesaid this 5th Feby 1824.Samuel CarrVirginia Albemarle CountyI Opie Norris of the county and State aforesaid do hereby certify that in the year 1816 owning and having in my possession a number of negroes, with a view to vesting their value in other property, I determined to make sale of the greater part of my stock. and in the year 1816, did sell for cash negro men, for $750. boys for $800 women for $500 & girls for $500. That in the year 1817, the prices asked and obtained were for men from $900. to $1000. boys from $750. to $1000, women from $750 to $800. girls from $750. to $800. and that in the year 1818. about the same prices were. obtained, perhaps a little more than last stated, That to the best of my recollection in the year 1813. negro, men. would command. about $400. boys. about. $400. women about $350. & Girls about. 325$ That in the year 1814. about the same prices were obtained, That in the year 1815 for men about. $450. was obtained, for boys about $450. for women about $350. and for girls about. $375.Given under my hand this third day of February 1824.O: NorrisVirginia Albemarle county sctThis day the above named Opie Norris personally appeared before me a justice of the peace in and for the county aforesaid  and acknowledged the above to be his signature, act and deed, and made oath that the said certificate  contains the truth, to the best of his recollection.Given under my hand this third day of February 1824.Benjamin FicklinVa Albemarle County sctI, Jonathan B. Carr, of said County do hereby certify That in December 1818, I purchased of Mrs Hetty Carr of said County, a Negro Man, His Wife and Child for the sum of $1350 on a credit—of Twelve Months. The Man about 40 years of age for $600, His Wife for $500, and their child about 2 years old for $250—That in the year 1817, I bought a Boy about 13 years old for $400 cash, and in the same year sold a Girl about 15 for the same sum. This Girl was sold for misconduct, made known to the purchaser, who notwithstanding considered he had a great Bargain.Jon B. Carr—Sworn to before me a Justice of the Peace for Sd. County—Wm Woods.Virginia Albemarle County sctWe the undersigned citizens of the county and State aforesaid, do hereby certify. that. to the best of our recollection of the prices of negroes in the years 1813. 1814, 1815. 1816. 1817. & 1818. we think, the prices stated in the foregoing certificates of William Garland, Opie Norris & John M Perry are about such as were generally ask’d and obtained by the persons selling, in this part of the state, that it was quite common to. sell a  common plantation negro man from eight hundred to one thousand dollars in the years 1817. & 1818. and others. such as. boys women, and girls in proportion that. those negro men who were good. house servants. and tradesmen sold. much higher, Given under our hands. this 3d February 1824.Nelson BarksdaleAlex: GarrettF. B. Dyer.Wm Woods.Rice W WoodJno. R. JonesDabney MinorSamuel CarrAlbemarle county to witThe persons who have signed the above certificate are residents of this county, are known to me personally as well as by character, are among the most respectable citizens of the county and are worthy of entire credit. Given under my hand at Monticello in the county aforesaid this 5th day of February 1824.Th: JeffersonVirginia Albemarle County CourtI John Winn of the county and State aforesaid do hereby certify that on the sixteenth day of January 1816.. I as executor of John Winn deceased in the county of Hanover & state aforesaid sold at public auction on a credit of twelve months eighteen negroes consisting of men women, boys and girls, of various ages. from sixty years to about twelve years of age. one of the men a criple, another lame. that. the averaig of the whole eighteen was four hundred and seventy dollars, seperately Men sold for $600. boys from $560. to $695. Girls from $400 to $620. That in 1814. I individually sold a boy aged about 17 years for $500 That in 1810 I purchased a boy 13 years old for $350 and a woman 40 years old, 2 children 5 & 2 years old for $650; in 1812 I purchased a woman 35 years old with girl a child 8 years old. for $650.  A boy 16 years old for $600. In 1811 I purchased a boy 10 years old for $250. In 1813 I purchased a boy 10 years old for $460 In 1814 I purchased a woman aged 30 years for $333. The above sales and purchases were for Cash, those purchased were bought. for my own use and not with a view to sell again for profit Given under my hand this 6th day of February 1824.John WinnVirginia Albemarle County sctThis day the above named John Winn personally before me a justice of the peace in and for the county aforesaid and acknowledged the above to be his signature and made oath that the above certificate contains the truth to the best of his knowledge. Given under my hand this 6th day of February 1824—O NorrisVirginia Albemarle County CourtI Alexander Garrett clerk of the Court of county aforesaid do hereby certify that, Benjamin Ficklin, Samuel Carr—William Woods, and Opie Norris, who have signed the foregoing certificates are and were at the time of doing the same Justices of the peace in & for the county of Albemarle duly commissioned and qualified according to Law. and that  to their acts as such all faith and credit are due as well within as without the State of Virginia,I testamoney whereof I Alexander Garrett clerk of the court of the county aforesaid hath hereunto set my hand and affixed the seal of the county aforesaid at Charlottesville this sixth day of February in the year of our Lord One thousand eight hundred and twenty four and of the Commonwealth the forty eighthAlex: Garrett clk. ACVirginia Albemarle County CourtI Opie Norris  a Justice of the peace in & for the county aforesaid doth hereby certify that the above named Alexander Garrett is clerk of the court of the County of Albemarle duly appointed and qualified according to Law and that to all his acts as such all faith and credit are due. In testamoney where of I have hereunto set my hand and seal this sixth day of February 1824.O Norris {seal}